DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite, “less than 70 phr of a sulfur-vulcanizable elastomer and greater than 15 phr of an electrically conductive polymer, and the sulfur-vulcanizable elastomer and electrically conductive polymer being substantially evenly mixed together,” the term “less than” includes zero, therefore, a sulfur-vulcanizable elastomer can be an optional component and is not a required component. However, the claim limitations, “the sulfur-vulcanizable elastomer and electrically conductive polymer being substantially evenly mixed together” would require the presence of the sulfur-vulcanizable elastomer and electrically conductive polymer which makes the claim limitation, “less than 70 phr of the sulfur-vulcanizable elastomer” indefinite. For art purposes, the examiner takes the position that the sulfur-vulcanizable elastomer is present and in combination with the electrically conductive polymer. 
Claim 12 is indefinite in the recital of “N234 grade carbon black” because this is a trade name. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex Parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a claimed product and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on claim 1, wherein claim 1 recites “greater than 15 phr of an electrically conductive polymer” therefore, claim 9 fails to further limit claim 1 because claim 9 recites “up to about 70 phr” which includes zero-15 phr of electrically conductive polymer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BLUME et al (U.S. Publication No. 2012/0251751, hereinafter BLUME). 
Regarding claims 1-3 and 9, BLUME teaches a rubber mixture comprising (A) at least one rubber including polyisoprene rubber (Abstract; [0009, 0072, and 0074]), polybutadiene [0073]], styrene-butadiene copolymers (SBR) [0075], and carboxylated acrylonitrile-butadiene rubber (XNBR) (Abstract). Note: carboxylated acrylonitrile-butadiene rubber (XNBR) reads on an electrically conductive polymer.  The rubber mixtures can be sulfur-vulcanizable rubber mixtures [0102]. The position is taken that the listed rubbers (e.g., polyisoprene, polybutadiene, SBR, and etc.) are sulfur-vulcanized which would satisfy a sulfur-vulcanizable elastomer as claimed. 
 The amount used of the rubber auxiliaries can be known amounts, depending inter alia on the intended purpose [0101]. The amount of the total of the rubber is 100 parts [0069]. BLUME does not disclose electrically conductive carbon black, therefore, the claim limitation is met. 
However, BLUME does not explicitly teach the specific amounts of the sulfur-vulcanizable rubbers.  
Given BLUME teaches the total amount of rubber is 100 parts by weight [0069] and the amount used of the rubber auxiliaries can be known amounts, depending on the intended purpose [0101], it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “A rubber composition for a tire component” (claim 1) and “A tire tread chimney component” (claims 17-20) it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that BLUME disclose the rubber mixtures to produce molded products comprising as presently claimed, it is clear that the rubber mixture of BLUME would be capable of performing the intended use, i.e. a rubber composition for a tire component/ tire tread chimney component, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 4 and 5, BLUME teaches the rubber mixtures including carboxylated acrylonitrile-butadiene rubber (XNBR) wherein the butadiene-acrylonitrile copolymers has an acrylonitrile content from 5 to 60% by weight [0078] (which is within the claimed range). 
Regarding claims 6 and 7, Given BLUME substantially teaches the present invention, see paragraphs 12-15 above, the position is taken that the rubber mixture of BLUME would intrinsically possess the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Regarding claims 11-13, BLUME teaches the rubber mixtures can comprise from 0 to 100 parts of carbon black [0069]. it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over BLUME et al (U.S. Publication No. 2012/0251751, hereinafter BLUME) in view of BEYER (U.S. Publication No. 2016/0075901, hereinafter BEYER). 
Regarding claims 14-16, BLUME substantially teaches the present invention, see paragraphs 12-15 above. More specifically, BLUME teaches the rubber mixtures can comprise processing aids [0082]. However, BLUME does not teach the rubber mixtures comprising vegetable oil. 
In the same field of endeavor of rubber compositions, BEYER teaches a rubber composition comprising processing oil derived from coconut oil, cotton seed oil, linseed oil, rapeseed oil, soybean oil, palm oil, and peanut oil [0028]. The amount of oil is between about 10 to 70 parts by weight of the rubber component [0029]. The processing oil is used to facilitate processing of the rubber composition [0028]. 
Given BLUME teaches the rubber mixtures can comprise processing aids [0082], it would have been obvious to a person of ordinary skill in the art the time the invention was made to have provided the processing aid of BEYER with the rubber mixture of BLUME for the benefit of facilitating the processing of the rubber composition as taught by BEYER. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763